Title: To James Madison from William C. C. Claiborne (Abstract), 31 March 1805
From: Claiborne, William C. C.
To: Madison, James


31 March 1805, New Orleans. “I enclose you Mr. Walsh’s Pastoral Letter. The City Council having heard that this production was in the Press, requested and obtained from the Printer the Manuscript Copy: After a perusal, the Council being apprehensive that its publicity would divide and inflame the Public mind, instructed the Mayor to use his best endeavours to have it suppressed. Efforts to that effect were made, but the printer (Mr. Bradford) urged the freedom of the Press, and determined upon his own responsibility to publish the Letter.”
